Per Curiam.

Plaintiffs are entitled to recover the actual over-payments in rent in accordance with the refund order issued by the Temporary State Housing Bent Control Commission, plus reasonable attorney’s fees (State Residential Rent Law, § 11, subd. 6; L. 1946, ch. 274, as amd,; Anderson v. Allsop, 13 Misc 2d 618). The cause of action for treble damages was properly dismissed. (Chick v. Glassheim, 282 App. Div. 727).
The judgment should be unanimously reversed on the law and facts, with $30 costs to plaintiffs and matter remitted to the court below for an assessment of damages on the first cause of action limited to the actual overpayments in rent for the period between October 14, 1955 and April 6, 1957, the fixation of reasonable attorney’s fees and entry of judgment thereon, with appropriate costs in the court below.
Concur — Pette, Di Giovanna and Benjamin, JJ.
Judgment reversed, etc.